Exhibit 10.2

CYTODYN INC

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT

CytoDyn Inc. (the “Company”) is pleased to inform you that you, <<Grantee>>,
have been granted the number of Performance-Based Restricted Stock Units
(“PSUs”) indicated below under the Company’s 2012 Equity Incentive Plan, as
amended (the “Plan”) and the terms of this Performance-Based Restricted Stock
Unit Agreement (including the Notice of Grant and Appendix A, all of which are
the “Agreement”). Subject to the provisions of the Agreement and the Plan, the
principal features of this grant are as follows:

 

Grant Date:    Total Number of PSUs:    Vesting Date:    Performance Conditions:
   See attached Schedule 1 Performance Period:    Acceptance Deadline:    You
must accept this grant of PSUs prior to the Acceptance Deadline, which is
fourteen (14) days from the Grant Date.

Other Conditions:

Except as otherwise provided in the Agreement or by the terms of the Plan, in
addition to meeting the Performance Conditions set forth above, you must be
providing Continuous Service to the Company or one of its Affiliates on the
Vesting Date in order to vest in the PSUs.

Your acceptance of this grant either by signature below or by electronic
acceptance indicates your understanding that this grant is subject to all of the
terms described in this Agreement, including Appendix A, and the Plan. Important
additional information on vesting and forfeiture of the PSUs covered by this
grant is contained in paragraphs 3, 4 and 6 of Appendix A. PLEASE BE SURE TO
READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS OF THIS GRANT.

THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS GRANT
OF PSUS WILL AUTOMATICALLY BE CANCELED.

 

CYTODYN INC.     GRANTEE   By:  

 

   

 

  Title:  

 

    <<Grantee>>  



--------------------------------------------------------------------------------

APPENDIX A

TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

1.    Grant. The Company hereby grants to you under the Plan the number of PSUs
indicated in the Notice of Grant, subject to all of the terms in this Agreement
and the Plan.

2.    The Company’s Obligation to Pay. Unless and until the PSUs have vested in
the manner set forth in paragraphs 3 or 4, you will have no right to payment of
the PSUs.

3.    Vesting Schedule. As soon as administratively practicable following the
end of the Performance Period shown in the Notice of Grant, the Compensation
Committee will determine whether and to what extent the Performance Conditions
have been met, and the number of PSUs that may be awarded on the Vesting Date
based upon the achievement of such Performance Conditions. Any PSUs not earned
because of the failure to meet the Performance Conditions will be forfeited.
Based upon and subject to the Recipient’s achievement of the Performance
Conditions, the PSUs will become vested on the applicable Vesting Date, provided
that you remain in Continuous Service with the Company or one of its Affiliates
from the Grant Date through the applicable Vesting Date, except to the extent
otherwise provided in this Agreement, or in a written employment agreement
between the Company and you.

4.    Acceleration of Vesting. The Administrator may accelerate the vesting of
some or all of the PSUs at any time, subject to the terms of the Plan. If so
accelerated, the PSUs will be considered as having vested as of the date
specified by the Administrator. In addition, the PSUs will vest upon the
following events and in accordance with the following:

(a)    Death or Disability. In the event of your death or Disability during the
Performance Period, you (or your estate, as appropriate) will receive at the end
of the Performance Period the number of PSUs determined in accordance with
Section 3 above based upon the achievement of the Performance Conditions,
prorated from the beginning of the Performance Period through the date of death
or Disability based on the number of your completed months of Continuous Service
during the Performance Period.

(b)    Change in Control. In the event a Change in Control occurs prior to the
completion of the Performance Period, a prorated portion of the PSUs granted
hereunder will convert to time-based restricted stock units, with a Vesting Date
equal to the date which is the one year anniversary of the Grant Date. The
number of PSUs to convert to time-based restricted stock units hereunder will
equal the Target award number shown on Schedule 1, multiplied by a fraction
equal to the number of days you were employed during the Performance Period
which shall end on the date of the Change in Control, over the total number of
days of the original Performance Period.

The vesting of the time-based restricted stock, if so converted, will
additionally be accelerated by the Administrator if, within the 12-month period
following the Change in Control, you are terminated without Cause or you resign
for Good Reason (as such terms are defined in your employment offer letter or
employment agreement with the Company). If so accelerated, the PSUs will be
considered as having vested as of the date of your termination or resignation
for Good Reason, subject to your compliance with the requirements of your
employment offer letter or employment agreement, with payment to you as soon as
administratively practicable following the date of vesting (but in no event
later than March 15 of the calendar year following the calendar year in which
such PSU vested).

5.    Payment after Vesting. Any PSUs that vest while you are providing
Continuous Service to the Company or one of its Affiliates in accordance with
paragraph 3 will be paid to you (or in the event of your death, to your estate)
in shares of Common Stock as soon as administratively practicable following the
date of vesting, subject to paragraph 8. Any PSUs that continue to vest after
you cease to be



--------------------------------------------------------------------------------

providing Continuous Service to the Company or one of its Affiliates as provided
in paragraph 3 or that vest in accordance with paragraph 4 will be paid to you
(or in the event of your death, to your estate) in shares of Common Stock in
accordance with the provision of such paragraphs, subject to paragraph 8. For
each PSU that vests, you will receive one share of Common Stock.

6.    Forfeiture. Except as expressly provided herein, any PSUs that have not
vested at the time your Continuous Service to the Company or one of its
Affiliates terminates will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.

7.    Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. The administrator or executor must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any
applicable laws or regulations.

8.    Withholding of Taxes. Regardless of any action the Company or the company
that employs you (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant of PSUs, including the grant, vesting and lapse of
repurchase rights, the subsequent sale of shares of Common Stock and/or the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant or any aspect of the grant of PSUs to reduce or eliminate your liability
for Tax-Related Items. When shares of Common Stock are issued as payment for
vested PSUs, you will recognize immediate U.S. taxable income if you are a U.S.
taxpayer. If you are a non-U.S. taxpayer, you will be subject to applicable
taxes in your jurisdiction. the Company or the Employer is required to withhold
from you an amount that is sufficient to pay the minimum federal, state and
local income, employment and any other applicable taxes required to be withheld
by the Company or the Employer with respect to the shares of Common Stock issued
to you. the Company or the Employer may, in its discretion, meet this
withholding requirement in any one or more of the following ways:

(a)    by withholding or selling a portion of the shares that otherwise would be
paid out for your vested PSUs;

(b)    by withholding the amount necessary to pay the applicable taxes from your
paycheck, with no withholding of shares;

(c)    by requiring you to make alternate arrangements to meet the withholding
obligation; or

(d)    such other method as the Company or the Administrator may elect in
compliance with local law.

No payment of shares will be made to you (or your estate) for PSUs unless and
until satisfactory arrangements (as determined by the Company) have been made by
you to fulfill the Company’s (or the Employer’s) obligation to withhold or
collect any income and other taxes with respect to the PSUs. By accepting this
grant, you expressly consent to and authorize the withholding of Shares and to
any additional (or alternative) cash withholding as provided for in this
paragraph 8. All income and other taxes related to the PSU award and any shares
delivered in payment thereof are your sole responsibility.

9.    Nature of Grant. In accepting this Award, you acknowledge that: (a) the
Plan is established voluntarily by the Company, it is discretionary in nature
and it may be modified, amended,

 

A-1



--------------------------------------------------------------------------------

suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement; (b) the grant of PSUs is voluntary and occasional
and does not create any contractual or other right to receive future grants of
PSUs, or benefits in lieu of such grants even if PSUs have been granted
repeatedly in the past; (c) all decisions with respect to future PSU grants, if
any, will be at the sole discretion of the Company; (d) you are voluntarily
participating in the Plan; (e) the grant of PSUs is an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any; (f) the PSUs are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (g) the future value of the shares of Common Stock
issuable under this Agreement is unknown and cannot be predicted with certainty.

10.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement must be addressed to the Company, in care of its General
Counsel, 1111 Main Street Suite 660. Vancouver, WA 98660, or at such other
address as the Company may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant (and the associated rights and privileges) cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or of any associated right or
privilege, or upon any attempted sale under any execution, attachment or similar
process, this grant and the associated rights and privileges will immediately
become null and void.

12.    Restrictions on Sale of Securities. The shares of Common Stock issued as
payment for vested PSUs will be registered under the U.S. federal securities
laws and will be freely tradable upon receipt. However, your subsequent sale of
the shares will be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other applicable securities and other laws.

13.    Delay in Payment. Notwithstanding any other part of this Agreement, any
PSU otherwise payable to you pursuant to this Agreement will not be paid during
the six-month period following your termination of Continuous Service unless the
Company determines, in its good faith judgment, that the payment would not cause
you to incur an additional tax under Section 409A of the Code and any temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder
(“Section 409A”). If the payment of any amounts are delayed as a result of the
previous sentence, any PSU otherwise payable to you during the six (6) months
following your termination will accrue during such six-month period and will
become payable in shares of Common Stock on the date six (6) months and one
(1) day following the date of your termination.

14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.    Conditions for Issuance of Certificates for Stock. Any shares of Common
Stock deliverable to you may be either previously authorized but unissued shares
or issued shares that have been reacquired by the Company. The Company will not
be required to issue any certificate or certificates for shares hereunder prior
to fulfillment of all the following conditions: (a) the admission of the shares
to listing on all stock exchanges on which the stock is listed; (b) the
completion and continued effectiveness of any registration or other
qualification of the shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory

 

A-2



--------------------------------------------------------------------------------

body that the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body
that the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of a reasonable period of time
following the date of vesting or other scheduled payout of the PSUs as the
Administrator may establish from time to time for reasons of administrative
convenience.

16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between this Agreement and the Plan, the
Plan will govern. Capitalized terms used and not defined in this Agreement will
have the meaning set forth in the Plan.

17.    Captions. Captions used in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

18.    Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, the provision will be severable from, and the
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

19.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. You expressly warrant that you are not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained in the Agreement.

20.    No Effect on Employment or Service. YOU FURTHER ACKNOWLEDGE THAT NOTHING
IN THIS AGREEMENT CONSTITUTES A CONTRACT OF EMPLOYMENT AND THAT EACH OF YOU AND
THE COMPANY (INCLUDING ITS SUBSIDIARIES AND AFFILIATES) RESERVES THE RIGHT TO
TERMINATE THE EMPLOYMENT OR SERVICE RELATIONSHIP AT ANY TIME AND FOR ANY REASON,
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE, WHEREVER ALLOWED BY LOCAL
LAWS.

21.    Notice of Governing Law. This grant of PSUs is governed by, and will be
construed in accordance with, the laws of the State of Delaware without regard
to principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties agree to submit to and consent to the
exclusive jurisdiction of the State of Washington and agree that such litigation
shall be brought in the United States District Court for the Western District of
Washington (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Washington state court in Clark County), and no other courts,
where this grant is made and/or to be performed.

22.    Electronic Notice. The Recipient consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Agreement and any
other award made under the Plan. The Recipient understands that, unless earlier
revoked by the Recipient by giving written notice to the Company at CytoDyn
Inc., ATTN: General Counsel, 1111 Main Street, Suite 660, Vancouver, WA 98660,
this consent will be effective for the duration of the PSU. By accepting the
terms and conditions of this Agreement, the Recipient acknowledges receipt of a
copy of the Plan, Prospectus, and the Company’s most recent Annual Report and
Proxy Statement (the “Prospectus Information”). The Recipient represents that he
or she is familiar with the terms and provisions of the Prospectus Information
and hereby accepts this PSU on the terms and conditions set forth herein and in
the Plan, and acknowledges that he or she had the opportunity to obtain
independent legal advice at his or her expense prior to accepting this PSU.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE 1

PERFORMANCE CONDITIONS

Target Number of PSUs:

[Performance conditions may include, but are not limited to, achievement of
financial measures such as revenue, EBITDA, revenues from a product or division,
total shareholder return, stock price increase, growth measures, return on
equity, return on capital, cash flow, earnings measures, operating
profit/margin, operating income, net earnings, net income or net loss, or
strategic business measures, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, business expansion
goals, stock listing criteria, objectively identified project milestones,
testing milestones, production volume levels, cost targets, regulatory
approvals, product achievements, product line expansion, employee retention,
goals relating to acquisition, divestitures, or financing]